Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 11-2331

                            UNITED STATES,

                               Appellee,

                                    v.

                             LAURIE BOHAN,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

   [Hon. Joseph A. DiClerico, Jr. Senior U.S. District Judge]



                                 Before

                 Torruella, Boudin and Thompson,
                         Circuit Judges.



     Laurie Bohan on brief pro se.
     Seth R. Aframe, Assistant United States Attorney and John P.
Kacavas, United States Attorney, on brief for appellee.



                           August 29, 2012
          Per Curiam.   Defendant-appellant Laurie Bohan appeals

from the eighteen-month, above-guideline sentence imposed following

revocation of supervised release.      She raises two legal challenges

to the procedure followed by the sentencing court: 1) that the

court impermissibly considered "the seriousness of the offense," a

factor set forth in 18 U.S.C. §3553(a)(2)(A), in violation of

§3583(e); and 2) that the court failed to adequately take into

consideration the need to avoid unwarranted sentencing disparities

between similarly-situated defendants, i.e., those convicted of

crack offenses committed before the Fair Sentencing Act (FSA) took

effect and those convicted after the FSA took effect.        We review

the sentence for abuse of discretion. United States v. Vargas-

Davila, 649 F.3d 129, 130 (1st Cir. 2011).

          I. Consideration of § 3553(a)(2)(A) Factors

          Appellant argues that the sentencing court impermissibly

considered § 3553(a)(2)(A) factors, including the need for the

sentence imposed to "reflect the seriousness of the offense" and to

"provide just punishment for the offense."            This argument is

unavailing in light of our recent holding that "[a]lthough section

3583(e)(3)   incorporates   by   reference,     and   thus   encourages

consideration of certain enumerated subsections of section 3553(a),

it does not forbid consideration of other pertinent section 3553(a)

factors." Vargas-Davila, 649 F.3d at 132. See also United States v.

Young, 634 F.3d 233, 239 (3d Cir. 2011) ("joining the Court of


                                 -2-
Appeals for the Second and Sixth Circuits in holding that a

district court does not commit procedural error in taking into

account the § 3553(a)(2)(A) factors when imposing a sentence for

the violation of supervised release"); United States v. Lewis, 498
F.3d 393, 399-400 (6th Cir. 2007); United States v. Williams, 443
F.3d 35, 48 (2d Cir. 2006); but see United States v. Miller, 634
F.3d 841, 844 (5th Cir. 2011)(agreeing with the Fourth and Ninth

Circuits that "it is improper for a district court to rely on §

3553(a)(2)(A) for the modification or revocation of a supervised

release term").1

          The record fails to support Bohan's contention that the

sentencing court, in adopting the Probation Officer's recommended

18-month sentence, violated the Guidelines Policy Statement that

the   sentence   imposed       upon    revocation   should   sanction   the

defendant's breach of trust rather than impose punishment for new

criminal conduct that led to the revocation. See U.S.S.G. Ch. 7,

Pt.A(3)(b). Neither the Revocation Report nor the sentencing court

stated that an 18-month sentence was required to punish Bohan for

her new criminal conduct.             Instead, the Probation Office, in

requesting   a     "punitive     sanction,"    emphasized    her   repeated

violations of supervised release, her "contempt for court orders,"


      1
      Because we reject appellant's argument that it was improper
for the court to rely on § 3553(a)(2)(A) factors, we need not reach
the government's contention that sentence was imposed pursuant to
§ 3583(g) and, therefore, that any limitations on factors that can
be considered under § 3583(e) do not apply.

                                       -3-
and her "chronically poor community supervision adjustment."             And

the   court   in     imposing   sentence,   emphasized       the   multiple

opportunities the Probation Office had given her to address her

substance abuse issue, and her failure take advantage of those

opportunities and to accept responsibility for her actions.           Those

reasons fall within the Guidelines "breach of trust"               approach,

which permits consideration of "the nature of the conduct leading

to the revocation . . . in measuring the extent of the breach of

trust," and imposition of a sentence "intended to sanction the

violator for failing to abide by the conditions of the court-

ordered supervision." U.S.S.G. Ch. 7, Pt.A (3)(b), intro.comment.

          II.      Consideration of Sentencing Disparities

          Appellant     argues that   the   sentence   was    procedurally

unreasonable because the court failed to consider "the need to

avoid unwarranted sentencing disparities among defendants with

similar records who have been found guilty of similar conduct," §

3553(a)(6), when it continued to treat her conviction as a Class B

felony at the time of revocation, rather than a Class C felony, as

it would have been under the FSA.

          When this argument was presented at sentencing, the court

noted that "any changes [in the law] are not applicable."            That is

consistent with this court's holding that the FSA "does not apply

to individuals who were sentenced before the FSA was signed into

law on August 3, 2010." United States v. Curet, 670 F.3d 296, 308


                                   -4-
(1st Cir. 2012).   However, the court also stated that the changes

in the law "can certainly be considered."   Appellant's claim that

the court failed to consider the changes in the law (and the

resulting disparities in the maximum sentences under § 3583(e) for

defendants originally sentenced before the FSA was enacted and

those sentenced after its enactment), is based on the court's

failure to expressly mention that factor in imposing sentence.

          "While the court must consider all of the incorporated

section 3553(a) factors, it need not do so mechanically." Vargas-

Davila, 649 F.3d at 131.   The district court listed three factors

in explaining its sentence. Its failure to mention the others does

not establish that the court failed to consider the other § 3553(a)

factors cross-referenced by § 3583(e). "A judge need not mention

every § 3553(a) factor nor intone any particular magic words.    And

certainly a judge need not give each factor equal billing." United

States v. Denson, ___ F.3d ___, 2012 WL 3125111, *6 (1st Cir. Aug.

2, 2012). See United States v. Butler-Acevedo, 656 F.3d 97, 101

(1st Cir. 2011)(rejecting argument that court failed to consider

potential sentencing disparities although "the court may not have

specifically referenced this factor directly").

          The court stated that it had considered the applicable §

3553(a) factors, which statement "'is entitled to some weight.'"

United States v. Clogston, 662 F.3d 588, 592 (1st Cir. 2011).

Appellant based its disparity argument to the court on the fact


                                -5-
that under the FSA, the statutory maximum sentence under § 3583(e)

would have been lower.   The court imposed a sentence below the

statutory maximum.   Its choice not to emphasize the disparity

factor "'is not a basis for a founded claim of sentencing error.'"

United States v. Rodriguez, 525 F.3d 85, 110 (1st Cir. 2008).

          Affirmed. See 1st Cir. R. 27.0(c).




                               -6-